DETAILED ACTION
This correspondence is in response to the communications received June 3, 2019.  Claims 1-20 are pending.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Relevant Prior Art
Akhbari et al. (US 2019/0354238) Fig. 2 shows the ultrasonic dynamic with the device, shown below.  This reference lacks the entirety of required elements and their specific orientation with respect to each other.

    PNG
    media_image1.png
    668
    506
    media_image1.png
    Greyscale

Lal et al. (US 2021/0003534) Fig. 4C, shown below.  This reference lacks the entirety of required elements and their specific orientation with respect to each other.

    PNG
    media_image2.png
    290
    501
    media_image2.png
    Greyscale

Bushnell et al. (US 10,866,619) Fig. 4B, shown below.  This reference lacks the entirety of required elements and their specific orientation with respect to each other.

    PNG
    media_image3.png
    519
    892
    media_image3.png
    Greyscale

Yoon et al. (US 2020/0380232) Fig. 3F, shown below.  This reference lacks the entirety of required elements and their specific orientation with respect to each other.

    PNG
    media_image4.png
    325
    643
    media_image4.png
    Greyscale



Jin et al. (US 2020/0179979) Fig. 1, shown below.  Same assignee, with different electrode arrangement.  This reference lacks the entirety of required elements and their specific orientation with respect to each other.

    PNG
    media_image5.png
    598
    793
    media_image5.png
    Greyscale


Jin et al. (US 2019/0080132) Fig. 1 shown below.  This reference lacks the entirety of required elements and their specific orientation with respect to each other.

    PNG
    media_image6.png
    495
    563
    media_image6.png
    Greyscale


Panchawagh et al. (US 2018/0196982) Fig. 11, shown below.  This reference lacks the entirety of required elements and their specific orientation with respect to each other.

    PNG
    media_image7.png
    637
    578
    media_image7.png
    Greyscale


	Buchan et al. (US 2017/0364726) Fig. 3, shown below.  This reference lacks the entirety of required elements and their specific orientation with respect to each other.

    PNG
    media_image8.png
    570
    781
    media_image8.png
    Greyscale

Mathe et al. (US 2017/0059699) Fig. 6B, shown below.  This reference lacks the entirety of required elements and their specific orientation with respect to each other.

    PNG
    media_image9.png
    609
    815
    media_image9.png
    Greyscale


	Ganti et al. (US 2015/0241393) Fig. 6A-B, shown below.  This reference lacks the entirety of required elements and their specific orientation with respect to each other.

    PNG
    media_image10.png
    306
    890
    media_image10.png
    Greyscale


Son et al. (US 2015/0102829) Fig. 1, shown below.  This reference lacks the entirety of required elements and their specific orientation with respect to each other.

    PNG
    media_image11.png
    476
    696
    media_image11.png
    Greyscale



Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.

    PNG
    media_image12.png
    401
    653
    media_image12.png
    Greyscale

Regarding claim 1, the Applicant discloses in Fig. 1A, a wafer scale ultrasonic sensor assembly (“assembly 1”, ¶ 0022), comprising: 

a wafer substrate (¶ 0022, “wafer substrate 10”) comprising a through groove (“through groove H1”, ¶ 0023) penetrated through a first surface of the wafer substrate and a second surface of the wafer substrate (H1 penetrates through an upper and lower surface of 10, the upper surface is interpreted to be the first surface, and the lower surface is interpreted to be the second surface), wherein the first surface is opposite to the second surface (as shown); 

an ultrasonic element (¶ 0022, “ultrasonic element 20”) on the first surface of the wafer substrate, wherein the ultrasonic element has an upper surface and a lower surface (20 has a top and lower surface), and the lower surface of the ultrasonic element is exposed from the through groove (lower surface of 20 sits upon H1);

a first protection layer (“first protection layer 31”, ¶ 0024) on the first surface of the wafer substrate and surrounding the ultrasonic element (31 is on the top surface of 10 and surrounds the outer perimeter of 20); 

a first conductive wire (41, ¶ 0024) and a second conductive wire (43, ¶ 0024) on the first protection layer (41 on 43 are layered upon layer 31) and respectively connected to the upper surface of the ultrasonic element (31 on 207, 41 on 203); 

a second protection layer (33, ¶ 0024) covering the first conductive wire (41) and the second conductive wire (43), wherein the second protection layer has an opening (discontinuity in 33), and the upper surface of the ultrasonic element corresponds to the opening (upper surface of 20 aligns with the opening in 33); 

a transmitting material (50, ¶ 0025) in the opening (50 is in the discontinuity in 33) and contacting the upper surface of the ultrasonic element (50 sits upon top surface of 20); 

an application-specific integrated circuit chip (ASIC) (60, ¶ 0025) comprising a connection surface (top surface of 60, surface 60a) and a bottom surface (lower surface of 60) opposite to the connection surface (as shown), wherein the connection surface is connected to the second surface of the wafer substrate (60a connects to the lower surface of 10), and the through groove (H1) forms a space (H2, ¶ 0025) between the connection surface of the ASIC (top of 60, 60a) and the lower surface of the ultrasonic element (space H2 is below 20); 

a conductive pillar (65, ¶ 0025) in a via defined through the ASIC (65 through 60), the wafer substrate (65 through 10), and the first protection layer (65 through 31), wherein the conductive pillar is connected to the first conductive wire or the second conductive wire (one of 65 are connected to 41 and the other 65 connected to 43); and 

a soldering portion (67, ¶ 0025, the solder balls on the lower surface of 60) on the bottom surface of the ASIC (as shown), wherein the soldering portion is connected to the conductive pillar (67 connects to 65).

Regarding claim 10, the Applicant discloses in Fig. 1A, a method for manufacturing wafer scale ultrasonic sensor assembly, comprising: 

an ultrasonic element forming step (Fig. 3A-B): 
forming an ultrasonic element (20) on a first surface of a wafer substrate (10), wherein the ultrasonic element comprises a first electrode (203) and a second electrode (207) not connected to the first electrode (203 does not connect to 207); 

a first protection layer forming step (Fig. 3C): 
forming a first protection layer (31) on an upper surface of the ultrasonic element (on 20) and the first surface of the wafer substrate (31 on exposed portions of 10), wherein the first protection layer has a first contact hole (V1, ¶ 0029) and a second contact hole (V2, ¶ 0029), a portion of the first electrode is exposed from the first contact hole (the opening V1 exposes 203), and a portion of the second electrode is exposed from the second contact hole (the opening V2 exposes 207);

a wire connecting step (Fig. 3D): 
forming a first conductive wire (41) and a second conductive wire (43), wherein the first conductive wire and the second conductive wire are on the first protection layer (both 41 and 43 are formed on 31), portions of the first conductive wire are in the first contact hole (41 in V1) and connected to the first electrode of the ultrasonic element (41 connects to 203), and portions of the second conductive wire (43) are in the second contact hole (V2) and connected to the second electrode of the ultrasonic element (43 connects to 207);

a second protection layer forming step (Fig. 3E): 
forming a second protection layer (33) to cover the first conductive wire (41) and the second conductive wire (43);

an opening forming step (Fig. 3G): 
forming an opening on the second protection layer (opening 35 in 33), wherein the opening (35) at least exposes a portion of the second electrode (35 in 33 exposes top surface of 207);

a removing step (Fig. 3H to 3I): 
removing a portion of the wafer substrate (central portion of 10 removed) to form a through groove (H1) defined through the first surface and a second surface of the wafer substrate (H1 passes from the top to the bottom surfaces of 10), wherein a lower surface of the ultrasonic element (lower surface of portion 201 of 20) is exposed from the through groove (shown), and the second surface is opposite to the first surface (top vs bottom surfaces of 10);

a connecting step (): 
connecting a connection surface (60a) of an ASIC (60) and the second surface of the wafer substrate (top surface of 60 connects to the lower surface of remaining 10) through anodizing (¶ 0033), so that the through groove has a space between the connection surface (60a) and the lower surface of the ultrasonic element (lower surface of portion 201 of 20);

a via forming step (Fig. 3K): 
forming a via (T1, ¶ 0033) defined through the ASIC (through 60), the wafer substrate (through remaining 10), and the first protection layer (through 31); 

a via filling step (Fig. 3L): 
filling a conductive material (65)in the via (T1) to form a conductive pillar (conductive material 65 within T1 is the conductive pillar), wherein the conductive pillar (65) is connected to the first conductive wire or the second conductive wire (plural 65 are shown each connecting to either of 41 or 43);

a soldering portion forming step (Fig. 3M): 
forming a soldering portion (67) on a bottom surface of the ASIC (shown), wherein a position of the soldering portion corresponds to a position of the conductive pillar (67 is formed in connection with 65), and the soldering portion is connected to the conductive pillar (shown); and

a transmitting material filling step (progression from Fig. 3N’ to 3O): 
filling a transmitting material (50) in the opening (in space 35), wherein the transmitting material (50) contacts an upper surface of the ultrasonic element (50 shown in contact with upper surface of portion 207 of 20).


REASONS FOR ALLOWANCE
Claims 1-20 are allowed. 

The following is an Examiner's statement of reasons for allowance: The wafer scale ultrasonic sensor assembly and the method of making said device as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 

Regarding claim 1, the prior art discloses a wafer scale ultrasonic sensor assembly, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features of the wafer substrate, through groove, ultrasonic element, first protection layer, second protection layer, first conductive wire, second conductive wire, transmitting material, application specific integrated circuit chip (ASIC), conductive pillar in a via through the ASIC, and soldering portion and their relative orientation with respect to each other. 

Regarding claim 10, the prior art discloses a method of manufacturing a wafer scale ultrasonic sensor assembly, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features of the wafer substrate, through groove, ultrasonic element, first protection layer, second protection layer, first conductive wire, second conductive wire, transmitting material, application specific integrated circuit chip (ASIC), conductive pillar in a via through the ASIC, and soldering portion and their relative orientation with respect to each other. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893